DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,299,103. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential roof rail and related method including bottom, top, inboard and outboard side portions, an elongated shape enclosing an interior space, wherein each portion is part of a one-piece structure for firstly attaching to the roof of the vehicle. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-? are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aftanas et al. (US 2012/0273535).
Regarding claims 1, 2, and 7, Aftanas discloses a roof rail 400 (see Figure 12 and Examiner’s Figure 1 below) comprising: a bottom portion, a top portion, an inboard side portion, and outboard side portion defining an elongated shape and enclosing an interior space, wherein the rail portions define a one-piece structure having longitudinally opposite first and second ends (e.g. adjacent the left and right sides of rail 16a of Figure 2 which is similar to rail 400) for directly attaching to the roof of the vehicle, a fastener 26 attaching the rail to the roof of the vehicle, and an access hole disposed lower than an uppermost point of the roof rail to provide access to the interior space for attaching the rail to the roof of the vehicle. See Examiner’s Figure 1 below.

    PNG
    media_image1.png
    1039
    1260
    media_image1.png
    Greyscale


	Regarding claims 3 and 8, as shown in Examiner’s Figure 1 above, the access hole is disposed inwardly on an inner portion (and thereby defined by the inboard side portion) of the top portion and an outer portion of the top portion extends higher than the access hole. 
	Regarding claim 4, see cover 16b for enclosing the access hole. 
	Regarding claim 9, the bottom portion of the one-piece structure extends from the first end to the second end (see Figure 2 showing a similar configuration of rail 16/400). 
Regarding claims 11-13, the fastener 26 can be considered to extend upwardly or downwardly to the degree presently claimed, and the fastener cannot extend through the top portion. 
Regarding claim 16, the top portion defined an apex and the access hole is disposed on the inboard side portion – see Figure 12 where the apex is clearly shown.
Regarding claims 17 and 18, see pocket 20 which holes a portion of the fastener and a portion of the roof rail. 
Regarding claim 19 and 20, the method steps as claimed would be satisfied in the normal operation of the Aftanas roof rail. 

Allowable Subject Matter
Pending approval of the appropriate terminal disclaimer, claims 6, 10, 14, 15, 21, 22 would be objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734